Bellows, C. J.,
dissenting. The case finds that the liquors were sold on orders received by the plaintiffs in New York, where they carried on their business, and were delivered to carriers there, directed to Emerson the purchaser. And the first question is, whether the price could be recovered, if the seller knew, at the time of the sale, that they were bought to be sold in this State in violation of our laws, and they were so sold.
Second. Whether the seller could recover if he came into this State and solicited the buyer to purchase liquors, knowing they were to be sold contrary to our laws, and the buyer did afterwards buy the liquors.
Third. Whether the seller could recover, if he encouraged the buyer to buy the liquors, and sell them in this State in violation of our laws.
In the case of Smith v. Godfrey, 28 N. H. 379, it was held that mere knowledge that the liquors were to be sold in this State contrary to our laws, the sale being made in Massachusetts and valid there, would not invalidate the contract; but it is held that if it enter at all, as an ingredient, into the contract that the goods shall be illegally sold, or “that the seller shall do some act to facilitate the illegal sale, the contract will not be enforced. For this doctrine the court cites Holman v. Johnson, Cowp. 341, as the leading case, as it undoubtedly is.
That was decided in 1775. Lord Mansfield lays it down that no court will lend its aid to enforce a claim founded upon an immoral or illegal act; and says the question is, whether the plaintiff’s demand is founded upon the ground of any immoral act or contract, or upon the ground of his being guilty of anything which is prohibited by a positive law of this country. An immoral act, he says, it certainly is not, for the revenue laws, as well as the offence against them, are all positivi juris ; and, on the other hand, the sale is complete by the delivery of the goods in Dunkirk, the place of sale. The seller, indeed, *284knows what is going to be done with the goods, bnt has no concern in the transaction itself.
In another part of the opinion, he says, that no country ever takes notice of the revenue laws of another country.
It is evident, then, that upon the question whether the court should lend its aid here, on the ground that the contract was immoral, the turning point was, that the transaction in which the buyer was ’engaged was malum prohibitum and not malum in se; and there is good reason to believe that the decision would have been different had the transaction been malum in se.
Faikney v. Reynous, 4 Burr. 2069, was earlier than Holman v. Johnson, having been decided in 1767, and it was there held that a bond to reimburse the plaintiff for one half of a sum of money paid by him to compound differences in a stock-jobbing transaction, might be enforced. The opinion was delivered by Lord Mansfield ; and he put it upon the .ground that the offence was not malum in se, but only prohibited by act of, parliament.
This case was cited by counsel in the argument of Holman v. Johnson, and it seems there to have been followed.
The case of Petrie v. Hannay, 3 T. R. 418, decided in 1789, was very much like Faikney v. Reynous, and followed that authority, although Lord Kenton dissented, and Grose, J., yielded to it with great reluctance.
In all these cases the turning point was, that the illegal acts were malum prohibitum only, and not malum in se. Since that time? however, this distinction has been entirely obliterated, both in England and New Hampshire, as I shall proceed to show.
In Lightfoot v. Tenant, 1 B. & P. 551, it was decided that a contract to pay for goods sold to defendant to be shipped to Ostend, and from there to the East Indies, to be sold clandestinely and contrary to act of parliament, the plaintiff knowing the purpose for which they were bought, could not be enforced.
The case was decided in 1796. In the opinion by Eyre, C. J., he puts the strong case of selling arsenic, with the knowledge that it is to be used by the buyer to poison another ; and he says that othei' cases, where the means of transgressing a law are furnished with knowledge that they are intended to be used for that purpose, will differ in shade more or less from this strong case; but, the body of the color is the same in all. No man, he says, ought to furnish another with the means of transgressing the law, knowing that he intends to make that use of them.
In Story’s Conflict of Laws, see. 253, in referring to Holman v. Johnson, and other authorities of that class, he says, the result of these decisions certainly is, that mere knowledge of the illegal purpose for which goods are purchased will not affect the validity of the contract of sale of goods intended to be smuggled into a foreign country, even in the courts of that country; but that there must be some participation or interest in the act itself. It is difficult, he says, however, to reconcile them with the strong reasoning of Lord Chief Justice Eyre, *285in an important case on the same subject, that is, Lightfoot v. Tenant, above; and after quoting passages from it, he says, the wholesome mor- . ality and enlarged policy of this passage make it almost irresistible to the judgment.
In Aubert v. Maze, 2 B. & P. 371, decided in 1801, it was decided that where two persons engage in partnership in an illegal business, made so by act of parliament, as insurances for instance, and one pay an entire loss, he cannot recover of the other his share ; and it is put upon the ground that the transaction was a breach of an act of parliament, and the distinction between aets malum in se and malum prohibitum is reprobated. The cases of Faikney v. Reynous and Petrie v. Hannay are seriously questioned, and said to be in opposition to several subsequent decisions.
In Booth & al. v. Hodgson & al., 6 T. R. 405, decided in 1795, the same doctrine was held as in Aubert v. Maze.
In Langton & al. v. Hughes, 1 M. & S. 593, decided in 1813, it was held that one who sells drugs to a brewer, knowing that they were to be used in the brewing contrary to act of parliament, could not enforce the payment of the price. Lord Ellenborough says, that if one sells .the drugs with the knowledge that they are meant to be mixed, he may be said to cause or procure, quantum in illo, the drugs to be mixed. LeBlanc, J., says it is an established principle that the court will not lend its aid in order to enforce a contract entered into with a view of carrying into effect anything which is prohibited by law; so that if a person enter into a contract which is to aid the brewer in the breach of this law, he shall not be permitted to recover.
So in Cannan v. Bryce, 3 B. & Ald. 179, it was held that money lent, and applied by the borrower, for the express purpose of settling losses on illegal stock-jobbing transactions, cannot be recovered back by him, even though the lender was no party to such transactions.
Abbott, O. J.,
who delivered the opinion of the court, says, the authority of Faikney v. Reynous and Petrie v. Hannay has been questioned in several subsequent cases, and the distinction between malum prohibitum and malum in se was disallowed in Aubert v. Maze; and he says, we think no such distinction can be allowed in a court of law; the court is bound, in the administration of the law, to consider every act as unlawful which the law has prohibited to be done.
He goes on to say, as the statute in question has absolutely prohibited the payment of money for compounding differences, it is impossible to say that’ the making such payment is not an unlawful act; and if it be unlawful in one man to pay, how can it be lawful for another to furnish him with the means of payment ? and he says he is speaking of a case wherein the means were furnished, with a full knowledge of the object to which they were to be applied, and for the express purpose of accomplishing that object; and he thinks the case cannot be distinguished from Langton & al. v. Hughes. In Ritchie v. Smith, 6 M. G. & S. 462, it was decided that an agreement entered into for the purpose of enabling one of the parties to it to contravene a statute passed for the protection of public morals, cannot be enforced in a court of law.
*286In that case the suit was brought to recover a weekly sum for the use of a tap-room, let to the defendant for the purpose of selling divers liquors without license. The court holds that the license - from the magistrates is for the protection and preservation of the public morals, and the prevention of crimes and offences which are subversive of good order and public safety. Wilde, C. J., says, I cannot conceive a party to be more conducive to the commission of an offence, than by furnishing the place in which it is to be committed.
If this be so in respect to furnishing the place for carrying on Such illegal traffic, for a much stronger reason would it apply to the furnishing the very thing itself for the purpose of being illegally sold.
These authorities show clearly that the distinction between acts malum in se and malum prohibitum, adopted in Faikney v. Reynous, Petrie v. Hannay, and Holman v. Johnson, is no longer recognized in England.
The case of Biggs v. Lawrence, 3 T. R. 454, holds that in respect to brandy, sold by a firm residing mostly in England, but the brandy delivered in Guernsey, and for the purpose of being smuggled into England, the price could not be recovered in the English courts. The brandy was sold by one of the partners living in Guernsey, but the court regarded it as a contract made in' England, and in that way distinguish it from Holman v. Johnson, which is recognized as law. This case shows clearly that the furnishing the subject of an illegal traffic stands on the same footing as furnishing a place to carry it on, although the illegality is the result of positive law; and it shows also a disposition not to extend the doctrine of Holman v. Johnson. In fact, it repudiates the distinction between contracts malum in se and malum prohibitum.
Of the same general character is Clugas v. Penaluna, 4 T. R. 466. There, the goods were sold in Guernsey, by a resident there; and the court said the only question was, whether there was sufficient evidence to go to the jury of this being a smuggling transaction; and Lord Kenyon says, that although the mere selling of the liquors might not be immoral, yet if they were sold there by a subject of this country, with a view to evade the laws of this country, it savors strongly of immorality : and it was held, that although it might perhaps not be against the laws of Guernsey, payment cannot be enforced by judicial process in any court in this country. Ashurst, J., was of opinion that although this might be a legal contract that could be enforced in the courts of Guernsey, it could not be in England. Buller, J., thought the case distinguished from Holman v. Johnson by the fact that here the brandy was packed in ankers, which are used for smuggling.
Grose, J.,
said that if a Guernsey man collude with a person living here to defeat the laws of this country, he shall not call in aid the laws of this country.
Lord Kenyon also placed stress upon the fact that the plaintiff was á subject of Great Britain, whereas it was otherwise in Holman v. Johnson.
It will be observed that two of the judges are of the opinion that no *287recovery could be had in the English courts, even though the contract might be legal in the place where it was made.
In Waymell v. Reed & al., 5 T. R. 599, the plaintiff was a foreigner, living at Lisle, and sold lace which he knew was intended to be smuggled into England, and which he packed in a peculiar manner to facilitate that object; and it was held that he could not recover.
These cases limit very materially the doctrine of Holman v. Johnson, and show a disposition of the English courts to seize upon slight circumstances of distinction.
The circumstance of packing the goods in a peculiar manner is said to assist or facilitate the breach of the laws of the country into which they ai’e to be introduced; but after all, this is only evidence of the knowledge of the seller of the purpose of the buyer, and adds nothing of any importance to the substantial nature of the assistance in violating the laws of another country, which comes from furnishing him with the very means of doing it, with the knowledge that they are to be so applied.
The mode of packing is a mere incident to the subject matter of the contract, without which the law could not be violated; and I think the adoption of that distinction is due to a desire in the English courts to limit the application of Holman v. Johnson, which, under the influence of the great name of Lord Mansfield, they are reluctant to overthrow.
In our own State it is decided that money knowingly lent to game with, cannot be recovered — Cutler v. Welsh, 43 N. H. 497. Bell, C. J., in that case, says the law is well settled to that effect; and he cites many authorities to that point, and among them Langton v. Hughes, 1 M. & S. 593, and Cannan v. Bryce, 3 B. & Ald. 179.
So it is in Massachusetts, White v. Buss, 3 Cush. 448, where Shaw, C. J., lays it down as well settled, that any promise, contract, or undertaking, the performance of which would tend to promote, advance, or carry into effect an object or purpose which is unlawful, is in itself void, and will not maintain an action. He says the law which prohibits an end, will not lend its aid in °promoting the means designed to carry it into effect; and in this respect the law gives no countenance to the old distinction between malum in se and malum prohibitum. That which the law prohibits in terms, or by> affixing a penalty to it, is unlawful, and it will not promote, in one form, that which it declares wrong in another; and' he cites for this doctrine Aubert v. Maze, 2 B. & P. 371, and Cannan v. Bryce, 3 Barn. & Ald. 179, before cited. So it was held that money lent to ransom a ship, contrary to act of parliament, could not be recovered. Webb v. Brooke, 3 Taunt. 6.
The doctrine that there is now no distinction between acts malum in se and malum prohibitum, is recognized in U. S. Bank v. Owens & al., 2 Peters (U. S.) 527, and in Harris v. Runnels, 12 How. (U. S.) 79.
In White v.Buss, Shaw, C. J., says, that the reason why such a contract is void is, that it is to give effect to a proceeding prohibited by law as against public pólióy. See, also, Emery v. Kempton, 2 Gray 257. It will be observed, also, that since the decision in Cutler v. Welsh, before cited, the doctrine there held has been incorporated into the Gen. St., chap. 254, § 9.
*288It is clear, then, that all contracts made here in violation of the law of the State, whether by direct prohibition, or by the imposition of a penalty, and whether such acts or contracts are malum in se or not, are invalid, and cannot be enforced in our courts; and the same is true in respect to all contracts for obtaining the means of violating such laws, with knowledge of the purpose to which they are to be applied.
As to contracts among our own citizens, there can be, since the decision in Cutler v. Welsh, no controversy, for the doctrine there announced is broad and of general application.
/* The question then is, whether our courts are required, as matter of comity, to enforce a contract made abroad in favor of a citizen of another country, which it would not enforce in favor of one of our own citizens, upon the ground that it was a contract knowingly made to furnish the means of violating a positive law of our own State, and contrary to public policy.
In considering this question, it is readily conceded that the authority of Smith v. Godfrey should not hastily be disregarded or overthrown without the most cogent reasons for it; but there are circumstances to be considered that in my judgment materially diminish its weight at the present time.
That decision was in 1854; and since then the law in respect to the traffic in spirituous liquors has undergone a great change, so that there can now be no question "that the traffic in such liquors, contrary toTaw, is immoral. Immoral, not only because it is a violation of positive law,which is everywhere, of late years, coming to be regarded as of itself immoral; but immoral, because in its consequences it is highly destructive to the peace, good order, and morals of society, the fruitful parent of crime, poverty, insanity, and almost every form of human debasement and suffering. Intemperance, indeed, is the master vice of the age, and imperatively calls for the united exertions of all the wise and the good in the community to find some remedy for its great and growing evils; and I cannot but regard the illegal traffic in spirituous liquors as clearly immoral.
It is also to be observed, that since the decision in Smith v. Godfrey, the case of Cutler v. Welsh was decided, settling fully the doctrine that furnishing means to violate a positive law of the State is in itself illegal, though the act is not malum in se, and a contract arising out of it cannot be enforced in this State; thus repudiating the doctrine of Faikney v. Reynous and Petrie v. Hannay, and qualifying materially the doctrine of Holman v. Johnson.
Looking at the question in its broadest aspects, it is this : whether a sale of liquors, made by a citizen of another State, in that State, to a citizen of this State, to be brought here and sold in violation of our laws, the seller knowing that such is the purpose, is to be regarded by our courts as valid and to be enforced.
The purpose of the buyer in this purchase is, to violate our laws, to' commit an indictable offence; and the seller knows it. Is he not then himself morally guilty of the same offence, when he knowingly puts into the hands of another the means, of committing it ?
*289Does it change the character of the act morally, that when he does so he stands the other side of the State line, where he fully understands what our law is, and that the offence is to be committed? Does it not come within the strong denunciations of Eyre, C. J., in Lightfoot v. Tenant, before cited, just the same as if he stood on the New Hampshire side of the line ?
Take the case of money lent to game with, or weapons furnished to commit a crime with, or to make war on a nation with whom we are at peace: can the character of the act depend on the locality of the State line, whether on the one side or the other of the parties, when making the contract ?
In foro conscientice, it is undeniable that there can be no difference. If the- acts were done in this State, it is clear that no court here would enforce a contract growing out of them; and so it would be if done out of the State, but by citizens of this State, as is shown by the cases of Biggs v. Lawrence and Clugas v. Penaluna, before cited.
What principle then of comity requires us to enforce such a contract in favor of a citizen of another State, when his contract is made with full knowledge of its object, and has the same moral taint that would deprive a citizen of our own State of all remedy ?
The purpose of the buyer being to break our laws, the seller, having knowledge of it, must be regarded as participating in the offence, — as a party to a sale, made to defraud creditors, is held to participate in that intent if he had knowledge of it, whether he really had any purpose to defraud any body or not.
And so it is generally in such things, — a person having knowledge of an act of fraud and in any way lending his aid to effect it, is deemed a party to' it, whatever his real motive.
As to Holman v. Johnson, it is clear that Lord Mansfield considered the contract not to be immoral, and upon the ground that the revenue laws, as well as the offences against them, are all joositivi juris, and not malum in se. His view of the subject is seen in the expression, that no country ever takes notice of the revenue laws of another.
Had that great judge regarded the contract as immoral, there can be no doubt that his decision would have been the other way.
Whatever might have been the view in respect to the breach of a revenue law by a citizen of a foreign country, we can entertain no doubt that it is an immoral act in such citizen to aid in a violation of the laws for the suppression of intemperance, by furnishing the means to do it; and even in respect to the revenue laws, any aid furnished to facilitate such violation, as by packing the goods in a peculiar way for that purpose, would invalidate the contract.
It is to be observed, also, that the doctrine of Holman v. Johnson was applied in a case where, according to the habits of the times, the breach of the revenue laws, especially by a citizen of a foreign country, was regarded as involving less moral turpitude than a breach of almost any other law, although now such distinctions are in law not recognized.
It should also be considered that, owing to the insular condition of Great Britain, a doctrine that might not be productive of great mis*290chief there might be wholly unsuited to a country like ours, consisting of a family of contiguous States, having constant and large intercourse, a common origin, a similarity of laws and institutions, and a considerable familiarity with each others’ policy and laws; add to this the fact that they are all united under one general government, and that the citizens of one State are entitled to all the privileges of citizens of the several States, and we have a case where, on a question of this sort, the inhabitant of a contiguous State can hardly be looked upon as a foreigner unacquainted with our laws, but really occupying a position enabling him to contribute to the violation of laws with about the same effect as if he lived among us, and was privileged to supply to every body the means of breaking our laws. If it be desirable to enforce our laws for the suppression of intemperance, a policy that shall protect a traffic just outside our limits, by which everybody may be supplied with the means of breaking those laws, would be perfectly suicidal.
I am aware that it is said that the person who buys these liquors does not deserve any protection against the claims of the seller; and that is admitted to be true: but this is a totally inadequate view of the subject. It is not for the sake of such buyers, but to suppress an immoral and mischievous traffic by refusing to enforce contracts growing out of it.
So long as this rule in Holman v. Johnson is recognized, we shall continue to have upon us an army of liquor dealers in the neighboring States, using all the skill which experience has gathered to induce our citizens to violate the laws, and to teach jhem how to do it with the best chance of impunity.
From such a power and from such doctrines great mischief is to be apprehended; and I cannot conceive that we are under obligation, as matter of comity, to enforce contracts of that kind. It is a case, indeed, where we are excused upon the ground that the traffic is highly injurious to us.
If the authority of Smith v. Godfrey is too firmly established to be shaken, and mere knowledge in the seller is not enough to render the contract invalid, the question then is, whether the coming into this State and soliciting orders for these liquors, or encouraging the defendant to buy and sell the liquors in this State in violation of law, would render such sale invalid.
The coming into this State and soliciting orders for liquors, and encouraging the party to buy and sell contrary to law, is to my mind a more direct participation in the violation of the law, than the packing the goods in a convenient way for smuggling, inasmuch as here is a direct request, or what is equivalent to it, to break the law.
In Territt & al. v. Bartlett, 21 Vt. 184, the order for the liquors was given in Vermont, but the sale completed in New York, the seller knowing that they were to be sold in violation of law; — it was held that for all practical purposes it must be considered that the sale was made in Vermont; and the plaintiff could not recover. . A similar doctrine was held in Howe & al. v. Stewart, 40 Vt. 145.
*291In Aiken v. Blaisdell, 41 Vt. 655, where the plaintiff forwarded the liquors from New York to defendant, in a disguised form, to evade detection, it was held that he could not recover; the court holding that positive acts in aid of the unlawful purpose, however slight, are sufficient.
In Wilson v. Stratton, 47 Me. 120, where orders for liquors were given in Maine, and the goods delivered in Boston, the court speaks in this wise, after saying that plaintiffs could not be ignorant of the existence of their laws prohibiting this traffic. “ Yet, in the face of these laws and of the known and settled policy of the State, they send their agents into the State to seduce our citizens to enter into contracts, looking directly to their violation; and after having succeeded by such solicitation in inducing them to enter into such a contract, they come before .our courts and ask them, on the principle of comity, to enforce them on the technical ground that they were completed in another State. Such proceedings are manifestly in fraud of the laws of the State, and cannot be upheld upon any sound principle of comity.” In Webster v. Munger, 8 Gray 584, it was held that a sale made in one State, with a view to a re-sale in another contrary to law, is invalid, and would not be enforced in the latter State ; and Thomas, J., holds that mere knowledge of the purpose would defeat ijb. From these cases, as well as the others cited from the law reports, it is evident that the courts, both in England and this country, are disposed to lay hold of slight circumstances to avoid the doctrine of Holman v. Johnson; and I think the coming into this State and soliciting orders, and encouraging the sale of liquors contrary to law, is a much more decided participation in the illegal act than many of the cases reported, where it is held to make the seller a party.
If I understand aright the opinion of Mr. Justice Clifford in Greene v. Collins, the distinction he makes is between a case of mere knowledge in the seller, and acts done by him to facilitate the violation of the law; and he illustrates his view by reference to the English case of Brown v. Bennett, 1 Camp. 849, where the plaintiff furnished articles of equipage or dress to a female keeping a house of ill-fame, for the purpose, and of a character, to enable her to make a display; and he says that the decision was upon the ground that the act of supplying a female engaged in such immoral practices would warrant a jury in finding that the articles were intended to facilitate the objects of her vocation; and lie says that sales under such circumstances may well be presumed to have been made with the intent to facilitate the objects of the purchaser, and if so, then the contract is clearly void.
He also says that different rules have been sometimes applied in the construction of contracts made for the sale of goods in one country, intended to be exported into another in violation of its revenue laws; but he declines to enter that field of inquiry, as such a question is not raised, although the liquors, the subject of the suit, were sold in Rhode Island to be used in Massachusetts, the sale being valid by the laws of the State where it was made.
If the liquors were sold with the full knowledge that the buyer was *292to sell them in this State in violation of our laws, a jury could not fail to find that the sale was made to facilitate and aid the buyer in such violation.
What, indeed, could more decisively aid in such breach of the law than to furnish him upon credit with the very means to do it, knowing that they are to be so used.
It would be a reproach to the intelligence of a jury to suppose that they could hesitate so to find it, or to find that this was encouraging the buyer to violate the law.
The fact is, that in all cases where one man furnishes another with the means to commit a crime, knowing that they are to be so used, the law deems him to be a participant in the guilt of the offence ; and this applies in its full force to the case under consideration. Nor is it any answer to say that the original intention of the buyer may be abandoned, and the liquors sold elsewhere, and lawfully; but if the law is in fact broken, and the seller furnishes the means to do it knowing that they are to be so used, he cannot be excused by the fact that the means ■might have been otherwise used,- any more than, in case he had furnished another with arsenic to poison a man, he could be excused by alleging that it might not have been used for the purpose for which it was furnished, or that it might not have'been effectual. In truth, when liquor dealers across the line of our State are habitually aiding our citizens in the violation of laws made for the protection not only of the public morals but of the very lives of our people, there is an impudence in coming to our courts, and asking them to enforce contracts growing out of such traffic, that is almost sublime.
It is obvious that- they are doing all they can do to render inoperative a law which the courts are bound to enforce so long as it remains on the statute book; and then they ask the same courts to pr.otect them in these efforts to break down our laws, by treating their contracts as meritorious and legal.
To do this would be extending the doctrine of comity to a point altogether inconsistent with the public safety.
By our laws no spirituous liquors can be sold here except by agents duly appointed by law; and to ensure the sale of pure liquors only, these agents are required to purchase of persons designated by the governor alone; and those persons are required to give bonds to ensure the furnishing of pure, unadulterated liquors. With a full knowledge of these provisions and in utter disregard of them, liquor dealers across the line systematically endeavor to nullify these provisions, and deprive us of all security against the introduction of adulterated and poisonous liquors; and the argument is, that their conspiracies against our laws are carried on beyond the limits of this State, and therefore we are bound -to regard them as not only not illegal, but of such a character that our courts are bound to enforce contracts made to accomplish this nullification of our laws.
, If this be so, it is due to a decision made long ago by a very eminent judge in a matter involving few of the moral aspects' of the present question, and’ upon views and doctrines which have since been dis*293carded or modified, and which decision has been, incautiously as I think, followed in many subsequent cases.
I feel sure, however, that this doctrine cannot stand the test of a eareful examination upon principle, and I therefore am ready to hold that comity does not require us to enforce the contract now in question. Upon these views I am compelled to dissent from the opinion of the°majority of my brethren.
Smith, J., concurred.